

EXHIBIT 10.28


SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) dated
as of December 31, 2010, is entered into by and among iSecureTrac Corp., a
Delaware corporation (“Debtor”) and Crestpark LP, Inc., a Delaware corporation
(“Secured Party”).


RECITALS:


WHEREAS, Debtor and Secured Party are parties to that certain Credit and
Security Agreement dated as of October 29, 2007 as amended by that First
Amendment to Credit and Security Agreement dated as of December 18, 2007 (such
agreement, together with all amendments, modifications and restatements, and as
further amended, modified and restated by this Amendment, the “Agreement”);


WHEREAS, the parties have contemporaneously herewith amended and restated the
Note in order to (i) capitalize all accrued but unpaid interest thereon;
(ii) reallocate the Principal Amount between the Fixed Tranche and the Floating
Tranche; (iii) increase the amount loaned to Debtor by $818,000; and (iv) modify
the payment terms of the Note;


WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
hereinafter set forth, in order to reflect the changes being made to the Note;


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.  DEFINED TERMS.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Note.


SECTION 2.  AMENDMENTS TO AGREEMENT.


2.1         Amendment to Introduction.  The second full paragraph of the
introduction to the Agreement is hereby amended in its entirety to read as
follows:


Debtor is executing an Amended and Restated Promissory Note in the original
principal amount of $14,891,086 in favor of the Secured Party.  As security for
the indebtedness represented thereunder, Debtor hereby agrees with Secured Party
as follows:


2.2         Amendment to Section 1(i).  Section 1(i) is hereby amended in its
entirety to read as follows:


“Note” means that certain Amended and Restated Promissory Note executed by
Debtor in favor of Secured Party in the original principal amount of
$14,891,086, as it may be amended, restated or modified.


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  Debtor represents and warrants
that, as of the date hereof:
3.1         Authorization; No Conflict.  The execution and delivery by Debtor of
this Amendment and the performance by Debtor of its obligations under the
Agreement have been duly authorized by all necessary corporate or equivalent
action, do not require any filing or registration with or approval or consent of
any governmental agency or authority, do not and will not conflict with, result
in any violation of, or constitute any default under any provision of the
organizational documents of Debtor or any material agreement or other document
binding upon or applicable to Debtor (or any of its respective properties) or
any material law or governmental regulation or court decree or order applicable
to Debtor, and will not result in or require the creation or imposition of any
lien in any of the properties of Debtor pursuant to the provisions of any
agreement binding upon or applicable to Debtor.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2         Due Execution; Enforceability.  This Amendment has been duly
executed and delivered by Debtor and, together with the Agreement, is a legal,
valid and binding obligation of Debtor, enforceable in accordance with its terms
subject, as to enforcement only, to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of the rights of
creditors generally and to general principles of equity (regardless of whether
enforcement is sought in equity or at law).


3.3         No Default.  No event has occurred and is continuing which
constitutes an Event of Default.


3.4         Representations and Warranties.  All of the representations and
warranties of Debtor contained in the Agreement and the other Loan Documents are
true and correct in all material respects.


SECTION 4.  RATIFICATION.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect.  The Debtor agrees that the Agreement, as amended hereby, and the other
Loan Documents to which it is a party or subject shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.


SECTION 5.  CONDITIONS PRECEDENT.  This Amendment shall become effective as of
the date hereof upon satisfaction of all of the following conditions:


5.1         Amendment and Note.  Receipt by Secured Party of counterpart
originals of this Amendment and an amended and restated promissory note, duly
executed by Debtor and Secured Party, as applicable.


5.2         Resolutions.  Receipt by Secured Party of resolutions from Debtor
which authorize the execution, delivery and performance by Debtor of this
Amendment and any other documents to be executed in connection herewith to which
Debtor is a party.


5.3         Incumbency Certificate.  Receipt by Secured Party of a certificate
of incumbency certified by an authorized officer of Debtor certifying the names
of each officer of Debtor authorized to sign this Amendment and each of the
other documents to which Debtor is or is to be a party, together with specimen
signatures of such officers.


5.4         Representations and Warranties.  The representations and warranties
contained in Section 3 of this Amendment shall be true and correct in all
material respects.


5.5         Other Documentation.  Receipt by Secured Party of such other
documents, certificates and instruments, in form and substance satisfactory to
Secured Party and its counsel, as Secured Party shall require.


SECTION 6.  MISCELLANEOUS.


6.1         Expenses.  Debtor agrees to pay, and save Secured Party harmless
from all liability for, any stamp or other taxes which may be payable in
connection with the execution or delivery of this Amendment, the borrowings
under the Agreement, and the execution and delivery of any instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith.  All obligations provided in this Section 6.1 shall survive
any termination of this Amendment and the Agreement.


6.2         No Waiver.  The execution and delivery of this Amendment shall not
constitute a waiver of any disclosed or undisclosed default in existence as of
the date hereof.


6.3         Captions.  Section captions used in this Amendment are for
convenience only and shall not affect the construction of this Amendment.


6.4         Governing Law.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.  Wherever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable laws,
but if any provision of this Amendment shall be prohibited by or invalid under
such laws, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
6.5         Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered (including by facsimile
machine, telecopier, or electronic mail), shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.


6.6         Reference to Agreement.  On and after the date hereof, each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of like import, and each reference to the Agreement in any Note and in
any other agreement, document or other instrument executed and delivered
pursuant to the Agreement, shall mean and be a reference to the Agreement.


6.7         Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Agreement applicable to Loan Documents, all of which are
incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.


6.8         Severability.  Any provisions of this amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.


6.9         Successors and Assigns.  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the sole benefit of the parties hereto and the successors and assigns of Secured
Party.  Notwithstanding the foregoing, Debtor shall not assign its rights or
duties hereunder without the consent of Secured Party.


6.10       Release.  Debtor hereby unconditionally and irrevocably remises,
acquits, and fully and forever releases and discharges Secured Party and all
respective affiliates and subsidiaries of Secured Party, their respective
officers, servants, employees, agents, attorneys, principals, directors and
shareholders, and their respective heirs, legal representatives, successors and
assigns (collectively, the “Released Secured Parties”) from any and all claims,
demands, causes of action, obligations, remedies, suits, damages and liabilities
(collectively, the “Debtor Claims”) of any nature whatsoever, whether no known,
suspected or claimed, whether arising under common law, in equity or under
statute, which Debtor ever had or now has against the Released Secured Parties
which may have arisen at any time on or prior to the date of this Amendment and
which were in any manner related to any of the Loan Documents or the enforcement
or attempted enforcement by Secured Party of rights, remedies or recourses
related thereto.  Debtor covenants and agrees never to commence, voluntarily aid
in any way, prosecute or cause to be commenced or prosecuted against any of the
Released Secured Parties any action or other proceeding based upon any of the
Debtor Claims which may have arisen at any time on or prior to the date hereof
and were in any manner related to any of the Loan Documents.  The agreements of
Debtor set forth in this Section 6.10 shall survive termination of this
Amendment.


6.11       ENTIRE AGREEMENT.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


Delivered as of the day and year first above written.



 
DEBTOR:
   
ISECURETRAC CORP., a Delaware corporation
 
By:
/s/ Peter A. Michel
     
Peter A. Michel
   
Its:
Chief Executive Officer
         
SECURED PARTY:
   
CRESTPARK LP, INC., as Secured Party
   
By:
/s/ Heather Kreager
     
Heather Kreager
   
Its:
Senior Vice President
 

 
 
3

--------------------------------------------------------------------------------

 
 